The information in this case charged that on the 24th day of December, 1916, in Tulsa county, A.B. Morris did unlawfully have in his possession 59 half pints of whisky and five quarts of whisky, with the intent then and there to sell the same.
The evidence shows that the chief of police and his assistant went to the defendant's place on East Third street near the Midland Depot, in the city of Tulsa, with a search warrant, and found ill the northeast room, upstairs, 59 half pints of whisky and five quarts of whisky; that there was a hole in the floor, below which was a cold drink stand; that they also found in the room a number of glasses of different sizes and descriptions; also a cash register that registered quarts and pints; that the cash register was owned by A.B. Morris; that it was formerly seized in his house and claimed by him; that they also found about 100 bottles and a great many cartons that had contained liquor; that they had seen A.B. Morris around there frequently. No brief has been filed.
Finding no error in the record, the judgment of the lower court is affirmed.